DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  05/13/2021 has been entered.
3.	Claims 1-2, 18-19, 21-23, 25-29, 31-32, 34, 36-51 are pending. Claims 27-29, 34, 37, 48-51 are under examination on the merits. Claims 27, 34, 36-44 are amended. Claim 35 is cancelled. Claims 3-17, 20, 24, 30, 33 are previously cancelled. Claims 1-2, 18-19, 21-23, 25-26, 31-32, 36, 38-47 are withdrawn to a non-elected invention from further consideration. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Information Disclosure Statement
5.	The information disclosure statement submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   Christine H. McCarthy on 011/12/2021 to cancel claims 1-2, 18-19, 21-23, 25-26, 31-32, 45-47. Claims 36, 38-44 are rejoined. All the claims renumbered accordingly. 

Claims 27-29, 34, 37 are allowed.  Claims 36, 38-44 are previously withdrawn from consideration as a result of a species election dated 10/07/2020, now subject to being rejoined.  Claims 36, 38-44 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Since all claims previously withdrawn from consideration have been rejoined, the election of species requirement made in the Office action mailed on 08/07/2020 is hereby withdrawn.

Allowable Subject Matter
7.	Claims 27-29, 34, 36-44, 48-51  are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Menachem Lewin (US Pat. No. 5,424,344, hereinafter “”344”). 
“344 teaches a flame retardant polymer composition comprising at least one polymer selected from the group consisting of a polyamide, polyolefin, polyester, polyacrylic, polystyrene , polyurethane and polycarbonate, a flame retardant effective amount of an additive comprising at least one (a) hexavalent oxygenated sulfur compound and optionally at least one of (b) a char forming agent, (c) a metal compound, (d) a filler or reinforcing agent, and (e) a flow modifier by excluding halogens and phosphorus beneficial results are achieved without the negative consequences attending their presence. “344 does not expressly teach sulfonamides compound as flame retardants, and not explicitly covalent attaching the compounds to the polymers. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed composition comprising (a) one or more flame retardant compound(s) of formula (I), 
 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


wherein
L3 is selected from a group consisting of a bond, C1-10-alkylenyl, -(C=O)-, -O-(C=O)-, -(C=O)-O-, O, NH-(C=O)-, -(C=O)-NH-, NH, and NR20;
each R1 and R2 is independently selected from a group consisting of H, S(=O)pR3, C1-30-alkyl, C3-7-cycloalkyl optionally substituted one or more times with R10, C2-30-alkenyl, C2-30-alkynyl, C1-10-alkylenyl-X-C1-20-alkyl, C1-10-alkylenyl-X-C1-7-cycloalkyl optionally substituted one or more times with R10, a saturated or partly unsaturated mono- or bicyclic heterocycle optionally substituted one or more times with R10, and a mono- or bicyclic aryl or heteroaryl optionally substituted one or more times with R10; or 
R1, and R2 together with the N atom they are attached to form a NR1R2 group selected from a group consisting of a saturated or partly unsaturated mono- or bicyclic heterocycle optionally substituted one or more times with R10; a mono-, bi-, tri-, tetra- or pentacyclic heteroaryl optionally substituted one or more times with R10; N=CR1’R2’; and N=S=S;
R3 is selected from a group consisting of C1-30-alkyl, C3-7-cycloalkyl optionally substituted one or more times with R30, C2-30-alkenyl, C2-30-alkynyl, NR1R2, a saturated or partly unsaturated mono- or bicyclic heterocycle optionally substituted one or more times with R30, and a mono-, bi-, or tricyclic aryl or heteroaryl optionally substituted one or more times with R30; 
or 

or 
L3, R1, R2, and R3 together with the S atom and the N atom to which they are attached to form a mono,- bi- or tricyclic heteroaryl optionally substituted one or more times with R50;
each R1’ and R2’ is independently R1 or R2, respectively, as defined above, or R1’ and R2’ form together with the C atom they are attached to a CR1’R2’ group selected from a group consisting of a C3-7-cycloalkyl optionally substituted one or more times with R10, a saturated or partly unsaturated mono- or bicyclic heterocycle optionally substituted one or more times with R10, a mono- or bicyclic aryl or heteroaryl optionally substituted one or more times with R10,
each R10 is independently selected from a group consisting of NO2, CN, SO3H, COOH, COOR20, CHO, COR20, OCOR20, O(C=O)O-(NR1’’R2’’)-S(=O)pR3, =O, =S, R20, NHCOR20, NH2, NHR20, N(R20)2, OH, OR20, OSiH3, OSi(R20)3, S(=O)pR3, =N-S(=O)pR3, -N=N-(R1’’R2’’N)-S(=O)pR3, and =N-N=(R1’’R2’’N)-S(=O)pR3, wherein R1’’R2’’N forms a monocyclic saturated heterocycle optionally substituted with one or more R10’; provided that when R10 is O(C=O)O-(NR1’’R2’’)-S(=O)pR3, S(=O)pR3, =N-S(=O)pR3, -N=N-(R1’’R2’’N)-S(=O)pR3, or =N-N=(R1’’R2’’N)- S(=O)pR3, the R3 is not substituted with NR1R2 or SNR1R2;
each R10’ is independently selected from a group consisting of NO2, CN, SO3H, COOH, COOR20, CHO, COR20, OCOR20, =O, R20, NHCOR20, NH2, NHR20, N(R20)2, OH, OR20, OSiH3, and OSi(R20)3;
each R20 is independently selected from a group consisting of C1-30-alkyl, C2-30-alkenyl, C2-30-alkynyl, aryl, C1-10-alkylenyl-aryl, heteroaryl, and C1-10-alkylenyl-heteroaryl, wherein the aryl or heteroaryl is optionally substituted one or more times with C1-4-alkyl, NO2, CN, NH2, NMe2, OH and/or OMe;
2, CN, SO3H, COOH, COOR20, CHO, COR20, OCOR20, =O, R20, OH, OR20, OSiH3, OSi(R20)3, NHCOR20, NR1R2, and S(=O)p-NR1R2, provided that when R30 is NR1R2 or S(=O)p-NR1R2 the NR1R2 is not substituted with O(C=O)O-(NR1’’R2’’)-S(=O)pR3, S(=O)pR3, =N-S(=O)pR3, -N=N-(R1’’R2’’N)-S(=O)pR3, or =N-N=(R1’’R2’’N)-S(=O)pR3;
each R40 is independently selected from a group consisting of NO2, CN, SO3H, COOH, COOR20, CHO, COR20, OCOR20, =O, R20, OH, OR20, OSiH3, OSi(R20)3, NHCOR20, NR1R2, S(=O)pR3 and a saturated or partly unsaturated monocyclic heterocycle optionally substituted one or more times with R10’, provided that when R40 is NR1R2 or S(=O)pR3 the R3 is not substituted with NR1R2 or S(=O)p-NR1R2 and  the NR1R2 is not substituted with O(C=O)O-(NR1’’R2’’)-S(=O)pR3, -S(=O)pR3, =N-S(=O)pR3, -N=N-(R1’’R2’’N)-S(=O)pR3, or =N-N=(R1’’R2’’N)-S(=O)pR3;
each R50 is independently selected from a group consisting of NO2, CN, SO3H, COOH, COOR20, CHO, COR20, OCOR20, =O, R20, OH, OR20, OSiH3, OSi(R20)3, NHCOR20, NR1R2, S(=O)pR3, and a saturated or partly unsaturated monocyclic heterocycle optionally substituted one or more times with R10’, provided that when R50 is NR1R2 or S(=O)pR3  the R3 is not substituted with NR1R2 or S(=O)p-NR1R2 and the NR1R2 is not substituted with O(C=O)O-(NR1’’R2’’)-S(=O)pR3, S(=O)pR3, =N-S(=O)pR3, -N=N-(R1’’R2’’N)-S(=O)pR3, or =N-N=(R1’’R2’’N)-S(=O)pR3; and
each p is independently selected from the group consisting of 0, 1 and 2; 
each m is independently 0, 1, 2, 3, or 4, 
n is from 0 to 8, 
X’ is a bond, N or O, Z is selected from a group consisting of a bond, O, S, NH, NR20, N-SR3, CH2, CHR20, C(R20)2, and C=O,
A is S, O or NH, and
Y is selected from the group consisting of a bond, CH2, CHR10, C(R10)2, N-SR3, C=O, 
(b) a polymeric substrate,
wherein the composition is free of a halogenated flame retardant, and
and R1, R2, R3, R10, R20, R30, R40 and R50 are as defined above.

	The embodiment provides non-halogenated flame retardant compounds so as to overcome the above disadvantages. This is achieved by use of compound of formula (I) as flame retarding compounds, flame retarding compositions comprising the compound of formula (I). The embodiment is based on the surprising realization that sulfenamides provide excellent flame retarding properties to polymer substrates either if applied alone or in combination with other halogen free flame retardants. The compounds bear specific S--N core which has not been disclosed in the prior art as possess sing any flame retarding activity per se. Accordingly, the presently claimed invention as defined by claims 27-29, 34, 36-44, 48-51 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/12/2021